Citation Nr: 0935036	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  01-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2000, September 2000 and May 2001 decisions 
of the New Orleans Regional Office (RO) that denied a claim 
for service connection for a low back disability.  

In October 2001, the Veteran testified during a hearing 
before RO personnel.  Records show that the Veteran failed to 
appear for a hearing before a Veterans Law Judge at the RO 
that was scheduled for October 2002.  

In November 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003 and December 2008, the Board remanded the 
matter for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative 
joint disease of the lumbar spine had its onset during active 
military service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's service 
connection claim for a low back disability, it is the Board's 
conclusion that the law does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  The Board 
is taking action favorable to the Veteran by granting service 
connection for degenerative joint disease of the lumbar 
spine.  A decision at this point poses no risk of prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The agency of original jurisdiction (AOJ) will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

II. Legal Criteria 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

A September 1953 service treatment record shows the Veteran 
reported "pain on back motion."  A November 1953 record 
shows he again reported back pain and was referred for 
physical therapy.  A January 1955 orthopedic consultation 
shows two months of out-patient physical therapy for back 
ache from November 1953 was "of little help."  The record 
also stated "symptoms relieved by osteopath who said patient 
had a slipped disc."  Inravenous pyelogram showed no 
pseudoarthritis.  The note says: "Diagnosis without benefit 
of X-rays.  Vertebrae normally spaced on our films."  No 
symptoms were complained of since the incident and no 
limitation of motion, pain or tenderness were currently 
reported.  The impression was: 1) Six lumbar vertebrae; 2) 
episode midline low back pain-etiology unknown.  A January 
1955 separation examination notes dislocated vertebrae from 
November 1953 and states that the Veteran still had 
"occasional difficulty," and refers to the January 1955 
consultation.  

In July 1999, the Veteran submitted a claim of service 
connection for residuals of a back injury.  He also submitted 
a March 1999 private imaging report which showed right 
paracentral L1-2 herniated nucleus pulposus, mild to moderate 
canal stenosis, disc space fusion facet arthropathy and 
retroaortic renal vein.  A statement from a fellow service 
person was also submitted.  The service person states he 
served with the Veteran and worked inside a hangar.  He 
remembered the Veteran had an accident and injured his back.  
The hangar area was always slippery due to oil and other 
fluids on floor.  The Veteran was in hospital after the 
accident and received therapy for several months.  

An August 2001 private chiropractor (M.P.) opined:  "After 
review of medical records as presented to me by [the 
Veteran], and after review of my records of his condition 
during my treatment of him in [August 1991], I feel it is 
likely that this current low back condition was caused by the 
fall he took in 1953 on oil while on duty in service."  The 
chiropractor noted that the Veteran landed on his back, went 
to therapy and was treated with massage and heat lamp.  She 
stated "over the years he has had numerous bouts of low back 
pain" and a laminectomy.  

In his August 2001 substantive appeal, the Veteran stated 
that service connection should be granted "because I have 
had continuing back problems since service, and ongoing 
difficulty was reflected at discharge."  

At an October 2001 hearing with a decision review officer, 
the Veteran stated he stepped on a piece of pipe and fell on 
his back in 1953.  He was laid up for four days and then 
Captain from his unit came to his house to take him back to 
base.  The Captain was embarrassed to see that the Veteran 
was in such a state and the Veteran was then taken to base 
hospital.  He only got treatment from a heat lamp and 
massage, which he didn't derive any benefit from.  The 
Veteran went to a private doctor (now deceased).  After the 
initial injury in 1953, the Veteran was promoted and became a 
supervisor (Staff Sergeant) and did not do activities that 
might have re-injured his back.  

After the initial injury, he had a treatment from a series of 
doctors, most of who have since died, except for the private 
chiropractor who submitted an opinion (see above).  The 
private chiropractor has treated the Veteran for two years.  
The Veteran said he asked the doctor who gave him a 
laminectomy to make a statement and this doctor refused 
because he "did not want to get involved with the federal 
government."  But this doctor did prescribe a pain pill.  
The Veteran is limited in things like lifting, walking, and 
household chores.  The Veteran mentioned he did not want to 
pursue a disability claim at separation because he feared he 
would never get a job.  

At a January 2002 VA examination, the Veteran complained of 
backache since his in-service injury.  He worked for many 
years as a draftsman and with a construction company.  He had 
a lumbar laminectomy in 2000.  He has been an insulin 
dependant diabetic for more than 30 years.  He had heart 
attack and triple bypass in 1998.  

The examiner opined that there was nothing to suggest that 
degeneration revealed in X-ray had anything to do with fall 
that occurred almost 50 years before.  A backache was not 
consistent at all with a herniated disc.  Decreased mobility 
and slower gait are attributed to diabetes mellitus, as are 
his circulation problems.  The sixth vertebra, diagnosed in 
service treatment records, was explained to be of no 
significance and analogized to spina bifida occulta.  

A March 2003 statement from a private clinician (W.P.) stated 
he treated the Veteran since July 1969 through March 1999 for 
osteoarthritis of the cervical and lumbar spine.  MRIs show 
he had spinal stenosis.  His back problems plus his diabetes 
mellitus combined with cardiac problems resulted in markedly 
impaired mobility.  

In March 2003 M.P., the private chiropractor who submitted 
the August 2001 opinion restate this opinion, and included 
that she has treated the Veteran since 1991.  She stated that 
he can no longer walk "due to nerve damage."  The Veteran 
was now in a wheelchair and took medication.  

A March 2003 letter from Dr. A. notes the 1953 in-service 
injury and states that Veteran has had continued symptoms of 
back pain.  He had January 2000 surgery which included total 
laminectomy, partial laminectomy and partial discectomy.  
Post-surgery he had significant improvement for back pain 
with subsequent anterolisthesis and collapse of L3-L4 disc 
space.  He was unable to undergo further operative treatment 
secondary to multiple medical co-morbidities.  A February 
2003 report from Dr C. described the Veteran's current 
treatment (as Dr. A did) and states that the Veteran was 
disabled.  He emphasized that further surgery was not an 
option.  

An April 2009 VA examination report shows the examiner 
reviewed the Veteran's history and current symptoms.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine.  Then the examiner stated that it was at least 
as likely as not that the Veteran's current condition was 
related to service.  This opinion was supported by the 
Veteran's medical history, including the fact that the 
Veteran was evaluated in 1953 and thought to have herniated 
discs at the time.  The examiner took into account the 
opinions of the Veteran's current treating clinicians.  

The Board finds that service connection is warranted for 
degenerative joint disease of the lumbar spine.  The April 
2009 VA examiner provided a positive opinion regarding the 
Veteran's current disability being related to service, 
relying on the Veteran's treating clinicians, and the Veteran 
asserts that he has had ongoing back problems since service.  
The Veteran is credible to report ongoing back problems since 
service.  His in-service back injury is well-documented 
through service treatment records and the July 1999 statement 
by a service acquaintance.  The totality of the evidence 
shows that the Veteran's disability has been chronic since 
service as required by 38 C.F.R. § 3.303(b).  Although the 
January 2002 VA examiner seemed to opine that the Veteran's 
current disability was due to other causes, he did not 
address other opinions in the file and is the only negative 
etiology opinion of record.  The evidence is at least in 
equipoise, and the Board resolves doubt in favor of the 
Veteran under 38 U.S.C.A. § 5107.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


